 In the Matter of NATIONAL ANILINE DIVISION OF ALLIED CHEMICALAND DYE CORPORATION, EMPLOYERandLEAD BURNERS LOCAL 677UNITED ASSOCIATION OF JOURNEYMEN PLUMBERS AND STE4MFITTERSOF UNITED STATES AND CANADA, A. F. OF L., PETITIONERCase No. 3-R-1281SUPPLEMENTAL DECISIONANDORDERJanuary 15, 1947On December 19, 1946, the Board issued a Decision and Directionof Election in the instant case.'Thereafter, on December 31, 1946,the Employer filed a motion for reconsideration and requested anopportunity to submit a brief and to argue orally before the Board.On January 2, 1947, District 50, United Mine Workers of America,A. F. of L., herein called the Mine Workers, filed a similar motion.For reasons hereinafter stated, both motions are hereby denied.The Employer and the Mine Workers principally contend that theBoard erred in finding in its Decision and Direction-of Election, here-in, that neither the Employer nor the Mine Workers contended thattheir contract of June 28, 1946, bars a present determination of repre-sentatives.The record is not entirely clear on this point; however,we find it is unnecessary to resolve this controversy, since in any eventthe 1916 contract cannot, under well established principles of theBoard, bar a determination of representatives at this time becausethe petition herein was filed one month prior to the execution of thecontract between the Employer and the Mine Workers.2ORDERIT IS HEREBY ORDERED that the motions for reconsideration, oral argu-ment, and permission to submit briefs, filed by the Employer and byDistrict 50, United Mine Workers of America, A. F. of L., be, andthey hereby are, denied.'Matter of National Aniline Division of Allied Chemical and Dye Corporation, 71N L R. B 1217.2SeeMatter of Indianapolis Power and Light Company,62 N L R B 1279 ;Matter ofUnionI ork dHoe Company,63 N. L.R B. 194.72 N. L R B, No. 22148